       Case 2:16-cv-01926-RSM Document 75 Filed 09/14/20 Page 1 of 1



 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9    PENSCO TRUST COMPANY CUSTODIAN                    Case No. 2:16-cv-01926-RSM
      FBO JEFFREY D. HERMANN, IRA
10    ACCOUNT NUMBER 20005343,
                                                        ORDER TO CONTINUE SUPPLEMENTAL
11                   Plaintiff,                         BRIEFING DATE
               v.
12
      LORINA DEL FIERRO; FIA CARD
13    SERVICES, INC.; UNITED STATES OF
      AMERICA, INTERNAL REVENUE
14    SERVICE; AND PERSONS OR PARTIES
      UNKNOWN CLAIMING ANY RIGHT,
15    TITLE, LIEN, OR INTEREST IN THE
      PROPERTY DESCRIBED IN THE
16    COMPLAINT HEREIN,

17                   Defendants.

18

19                  THIS MATTER comes before the Court on Plaintiff and Defendant DelFierro’s

20   Stipulation to Continue Supplemental Briefing Date (Dkt. 74). Based upon the mutual agreement

21   of the stipulating parties IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

22            1.    The supplemental briefing date is continued to Friday, September 18, 2020.

23                  DATED this 14th day of September, 2020.

24

25

26
                                                    RICARDO S. MARTINEZ
27                                                  CHIEF UNITED STATES DISTRICT JUDGE
28
     ORDER TO CONTINUE SUPPLEMENTAL BRIEFING DATE                                          Aldridge Pite, LLP
     Page 1                                                                    9311 SE 36th Street, Suite #100
                                                                                    Mercer Island, WA 98040
                                                                                              (858) 750-7600
